Citation Nr: 1540542	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from September 1985 to September 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 determination issued by the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran wore a lumbosacral corset for a service-connected disability which likely caused wear and tear to her clothing.


CONCLUSION OF LAW

The criteria for establishing entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the Veteran's clothing allowance claim, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein. 

II. Merits of the Claim

A clothing allowance is paid if one of three criteria is satisfied: (1) A VA examiner establishes that the Veteran, because of a service-connected disability due to the loss of use of a hand or foot uses a qualifying prosthetic or orthopedic appliance which tends to wear clothing; (2) the Veteran uses a qualifying orthopedic or prosthetic appliance due to a service-connected disability which tends to wear out clothing; or (3) the Veteran uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that caused irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The second and third criteria must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  38 C.F.R. § 3.810(a)(2); 38 C.F.R. § 3.810(a)(1)(ii).

Here, the Veteran is service connected for a lumbar spine disability.  She wears a lumbosacral corset for support.  In an April 2015 Brief, the Veteran's representative noted that the Veteran's clothing was never inspected prior to denial of her claim.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance.  The Board notes that the Veteran is considered competent to describe whether or not her back corset has tended to wear and tear her clothing, as these are observable circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  There is no evidence of record that empirically establishes the accuracy of the Veteran's contention, nor is there evidence of record in opposition to the Veteran's claim.  Because the evidence is in relative equipoise, reasonable doubt is resolved in the Veteran's favor and entitlement to an annual clothing allowance is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






ORDER

An annual clothing allowance is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


